Citation Nr: 0330185	
Decision Date: 11/04/03    Archive Date: 11/13/03

DOCKET NO.  97-10 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for cause of death.

2.  Entitlement to Dependent's Educational Assistance 
benefits under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  The veteran died in March 1996, and the 
appellant is the veteran's widow.  This matter is before the 
Board of Veterans' Appeals (Board) of the Department of 
Veterans Affairs (VA) on appeal from a rating determination 
by the New York, New York, Regional Office (RO).


REMAND

The appellant contends that the veteran's nicotine addiction, 
which began during service, resulted in lung cancer which 
caused or contributed substantially to cause his death in 
March 1996.

In support of her contention, the appellant submitted a 
statement in which she briefly set forth the veteran's 
tobacco use history.  That statement, dated in April 1997, 
reflects that the veteran did not smoke at the time she met 
him in 1942 and that he began smoking during his military 
service.  She indicated that he smoked heavily after his 
service discharge in 1946 and continued to smoke cigarettes 
until approximately 15 years prior to his death.  The 
appellant has also identified additional medical private 
records pertinent to the claims on appeal.

In order to establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 
3.312 (2003).  

Service connection for the cause of the veteran's death may 
be granted if the fatal disease process was caused by or was 
aggravated as a result of tobacco use during service.  Where 
the evidence shows a likelihood that the fatal illness had 
its origin in tobacco use after service and the veteran 
developed a nicotine dependence during service which led to 
continued tobacco after service, service connection may be 
established on a secondary basis under 38 C.F.R. § 3.310 
(2003).  VAOPGCPREC 2-93; 58 Fed. Reg. 42756 (1993).

The determination of whether a veteran was dependent on 
nicotine is a medical issue.  VAOPGCPREC 19-97; 62 Fed. Reg. 
37954 (1997).  Diagnostic and Statistical Manual of Mental 
Disorders of the American Psychiatric Association, 4th 
Edition (DSM-IV), provides that the criteria for diagnosing 
substance dependence are generally to be applied in 
diagnosing nicotine dependence.  In a case where, as a result 
of nicotine dependence acquired in service, a veteran 
continued to use tobacco products following service, the 
decision has to be made whether the post-service use of 
tobacco products was the proximate cause of the disability or 
death upon which the claim is predicated.  VAOPGCPREC 19-97; 
62 Fed. Reg. 37954 (1997).  Therefore, the questions which 
must be answered in resolving a claim for benefits for 
tobacco-related disability or death secondary to nicotine 
dependence are: (1) whether the veteran acquired a dependence 
on nicotine during service; and (2) whether nicotine 
dependence which arose during service may be considered the 
proximate cause of disability or death occurring after 
service.

The appellant's claim for entitlement to service connection 
for the cause of the veteran's death was received by VA in 
April 1996.  The Board notes that a new revision to the law 
regarding claims related to tobacco prohibits service 
connection of a death or disability on the basis that it 
resulted from an injury or disease attributable to the use of 
tobacco products by a veteran during military service, 
relates only to claims filed after June 9, 1998.  See 38 
U.S.C.A. § 1103 (2002).  It does not affect those claims that 
were filed on or before that date, as in this case.

Despite the appellant's assertions, there is no specific 
medical evidence addressing whether the veteran acquired a 
nicotine addiction in service.  Moreover, there is no medical 
opinion addressing the relationship between claimed in-
service tobacco use (or any other incident of service) and 
the development of the veteran's fatal lung cancer.  As noted 
above, this is a medical question, which requires a medical 
opinion.  

Lastly, the record reveals that the RO failed to advise the 
veteran of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), signed into law in November 2000, during 
the pendency of this appeal.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In this case, the 
RO did not specifically address the VCAA notice and duty to 
assist provisions as they pertain to the issue currently on 
appeal.  VCAA prescribes VA duties to notify the claimant of 
the evidence needed to substantiate a claim, of the evidence 
VA will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence, and it also prescribes VA 
duties to help a claimant obtain relevant evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 13 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA 
is completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
must be fully complied with and 
satisfied, to include full compliance 
with the decisions in Quartuccio v. 
Principi, 16 Vet. App. 13 (2002); Charles 
v. Principi, 16 Vet. App. 370 (2002); and 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-
7007-10, 2003 U.S. LEXIS 19540 (Fed. Cir. 
Sep. 22, 2003).  

2.  The RO should contact the appellant 
and afford her the opportunity to 
identify or submit any additional 
pertinent evidence in support of her 
claims, to include competent evidence 
that provides a relationship between the 
veteran's death and his military service, 
to include as due to smoking while in 
service or due to nicotine dependence 
incurred during military service, as well 
as postservice medical and nonmedical 
indications of nicotine dependence that 
can be independently observed or 
verified.  Based on her response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources, to specifically include records 
from Dr. Zain and Dr. Kaplan.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken 
by the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.  

3.  After obtaining such records, the RO 
should forward the veteran's claims 
folder to an appropriate VA physician for 
review and issuance of an opinion.  The 
claims folder must be reviewed by the 
physician and the physician should 
specifically note that the file has been 
reviewed.  In the report, the physician 
should provide an opinion as to whether 
the evidence showed that the veteran met 
the criteria necessary to diagnose 
nicotine dependence as defined in the 
Fourth Edition of the DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS OF THE 
AMERICAN PSYCHIATRIC ASSOCIATION; if so, 
whether such dependence was acquired in 
service and resulted in the continued use 
of tobacco products after service.  That 
is, did the veteran's smoking between 
1942 and 1946 alone lead him to become 
nicotine dependent?  If so, what 
contemporaneously recorded clinical 
evidence supports such a finding?  What 
was the impact of the veteran's decision 
to continue to smoke postservice between 
1946 and 1981, and any development of 
nicotine dependence?  If it is found that 
the veteran was nicotine dependent due to 
service which resulted in the continued 
use of tobacco products after service, 
the physician should be asked whether any 
service acquired nicotine dependence was 
the proximate cause of the veteran's lung 
cancer which resulted in his demise.  The 
physician should also address whether the 
veteran's smoking during the period from 
1942 to 1946 alone caused the veteran's 
fatal lung cancer, or whether his 
continued smoking for approximately 35 
years postservice between 1946 and 1981 
led to the development of his fatal lung 
cancer.  

If no in-service nicotine addiction is 
established, or the physician determines 
that there is no nexus between the 
veteran's use of tobacco during service 
and his fatal lung cancer, the physician 
should indicate whether the veteran's 
service-connected disabilities to include 
dysentery, shell fragment wound (SFW) of 
the right shoulder, SFW of the right 
thigh, SFW of the right index finger and 
SFW of the scalp caused or contributed 
materially or substantially to cause the 
veteran's death.  A complete rationale 
for all opinions should be set forth in 
the report, together with citation to any 
pertinent medical or other supporting 
records.

4.  After any additional development 
required by the VCAA is undertaken and 
completed to the extent possible, the 
claims on appeal should be reviewed.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative must be furnished a 
supplemental statement of the case and 
given the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review in 
accordance with Paralyzed Veterans of 
America.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
JOY A. MCDONALD
Acting Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

